DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/01/2016. It is noted, however, that applicant has not filed a certified copy of JP2016-214224 to which it claims priority as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 19 recite the term "substantial" in regards to proliferation of cells. “Substantial” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.    

Therefore claims 12 and 19 are rendered indefinite as well as dependent claims 13-18 and 20.

Claim 14 recites the limitation "separating the produced sheet-shaped cell culture" in line 2.  Claim 12 on which claim 14 depends does not recite a “produced sheet-shaped cell culture” and therefore it is unclear at what stage of the culture method to an artisan the sheet shaped cell culture is separated. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is interpreted that the sheets after the soaking step in claim 12 is are separated from the culture substrate.
Claim 18 depends on claim 14 and therefore is also indefinite, additionally, claim 18 recites a plurality of “produced” cell sheets but does not indicate if the produced sheets are stacked before or after soaking in the isotonic solution. For examination purposes, it is interpreted that the sheets of claim 14 which are separated after soaking are then stacked together.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (2008. J Artif Organs 11:141–147) as evidenced by Shimizu et al. (2002. Circ Res. 90:e40-e48).
Regarding claims 12, 13, and 17, Kobayashi et al. teaches a co-culture of fibroblast and endothelial progenitor sheets (i.e. two or more types of cells seeded onto a cell sheet) (p. 142). 5×105 fibroblast cells were seeded in temperature responsive culture dishes and 1×105 isolated EPCs were seeded over the 6-day-cultured confluent fibroblasts on the temperature-responsive culture surfaces therefore forming a cell culture sheet of two types of cells (p. 142). As evidenced by Kobayashi et al. utilizing the Shimizu et al. method of harvesting and stacking, Kobayashi et al. washes (i.e. soaks) the cell culture sheets in Hank’s solution (i.e. low nutrient isotonic solution) after separating them from the cell culture substrate before stacking a plurality of the sheets together (Kobayashi et al., p. 142; Shimizu et al., p. 2).
Regarding claim 14, Kobayashi as evidenced by Shimizu et al. teaches that in their method the sheet cell cultures were cultured in an aqueous media which contained at 54% of the media a balanced 
Regarding claim 15, Kobayashi as evidenced by Shimizu et al. teaches that the square sheets when removed contract from 5.98 +/- 0.12 to 1.16 +/- 0.08 cm2 (Shimizu et al, Figure 1, p. 3-4).
Regarding claim 16, Kobayashi as evidenced by Shimizu et al. teaches that the square cell culture sheets produced can have an area of 5.98 +/- 0.12 cm2  when produced by the method of Shimizu (i.e. the produced cell sheet culture has an area of not less than 6 cm2) (Shimizu et al, Figure 1, p. 3).
Regarding claims 17 and 18, Kobayashi teaches that the cell sheets are stacked together (p. 142).
Therefore the invention would have been anticipated by the time of the effective filing date.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al (2002. Circ Res. 90:e40-e48).
Regarding claim 19, Shimizu et al. teaches a method of producing and stacking myoblast cell culture sheets for the purpose of bioengineering implantable 3D heart tissue (Abstract, p. 2). In order to produce these cell sheets, myoblasts are seeded in PIPAAm-grafted culture dishes at a cell density of 8 x 106 cells/dish (i.e. seeding a cell population on a culture substrate at a density capable of forming a sheet-shaped cell culture without substantial proliferation) (p. 2). The population was then cultured for 4 days (i.e. subjecting to a sheet-forming culture) on thermoresponsive cell culture dishes wherein the sheets were detached (i.e. separated from the substrate) via lowering the cell temperature and then washing the cell culture sheet with Hanks solution (i.e. low nutrient isotonic solution) (p. 2).
Regarding claim 20, Shimizu et al. teaches that in their method the sheet cell cultures were cultured in an aqueous media which contained at 54% of the media a balanced (i.e. isotonic) salt solution, 6% FBS, 40% Medium 199 (i.e. a basal isotonic media) 0.2% penicillin-streptomycin solution and 
Therefore the invention would have been anticipated by the time of the effective filing date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (2008. J Artif Organs 11:141–147) as evidenced by Shimizu et al. (2002. Circ Res. 90:e40-e48) in view of Kino-oka et al. (2013. Journal of Bioscience and Bioengineering 115(1): 96-99; IDS Reference No. 2 filed on 07/25/2019)
Regarding Claim 1-3, Kobayashi et al. teaches a co-culture of fibroblast and endothelial progenitor sheets (i.e. two or more types of cells seeded onto a cell sheet) for the purpose of cell sheet transplantation to improve heart function (p. 142). 5×105 fibroblast cells were seeded in temperature responsive culture dishes and 1×105 isolated EPCs were seeded over the 6-day-cultured confluent fibroblasts on the temperature-responsive culture surfaces therefore forming a cell culture sheet of two types of cells (p. 142). Kobayashi et al.’s method of preparing, harvesting and stacking said sheets as evidenced by Shimizu et al. comprises washing (i.e. soaking) the cell culture sheets in Hank’s solution (i.e. low nutrient isotonic solution) after separating them from the cell culture substrate before stacking a plurality of the sheets together (Kobayashi et al., p. 142; Shimizu et al., p. 2). However, Kobayashi does not teach that the content ratio is changed between the two cell types nor that those two cell types are fibroblasts and myoblasts and that the concentration of fibroblasts is reduced. 
3 cells/cm2 in 8-well plates with a surface area of 10.5 cm2 each (p. 96). Kino-oka et al. teaches that a large number (1 x 106-9 cells) of HSMMs are required for a practical preparation of HSMMs sheets which are achieved by cell expansion and that the contamination of these cells with HSMFs is hard to avoid. HSMFs have an extensive potential for growth compared to that of myoblasts which leads to an undesireably smaller HSMM population at the end of the cell expansion process (p. 96). Many researchers have attempted to improve the final population balance between HSMM and HSMFs, however Kino-oka et al. describes a method wherein preferential growth is achieved in co-culture  without additional reagents in the medium by promotion of spontaneous intracellular signaling during the process and may be a novel strategy to routinely expand cells for clinical application (p. 96, 98-99).
It would have been obvious to one of ordinary skill in the art to improve the final population balance of HSMMs and HSMFs as taught by Kino-oka et al. in the method of producing sheet shaped cell cultures comprising two types of cells as taught by Kobayashi et al. with a reasonable expectation of success. An artisan would first be motivated to substitute skeletal muscle myoblasts for endothelial progenitor cells thereby obtaining a sheet cell culture of myoblasts and fibroblasts because sheet transplantation of myoblasts has been described in previous studies as a strategy to enhance engraftment and functionality of the implantation site (Kino-oka et al., p. 96). An artisan would then be further motivated to modify a sheet cell culture wherein that modification is reducing the number of fibroblasts within the ratio of myoblasts to fibroblasts because HSMFs have an extensive potential for growth compared to that of myoblasts which leads to an undesireably smaller HSMM population at the end of the cell expansion process and in order to form myoblast sheets large numbers of HSMMs are required from the cell expansion (p. 96).

Regarding Claim 5, Kobayashi et al. teaches that the myoblast sheets are separated from the cell culture substrate (p. 142).
Regarding Claim 6, Kobayashi et al. as evidenced by Shimizu et al. teaches that the sheets when removed contract, more specifically in Shimizu’s method, from 5.98 +/- 0.12 to 1.16 +/- 0.08 cm2 and are then put on the polypropylene supporting sheets (Shimizu et al, Figure 1, p. 3-4).
Regarding Claim 8, Kobayashi et al. utilizes the method of Shimizu et al. to stack the described single layer sheets (Kobayashi et al., p. 142). The single sheets are stacked into triple layer constructs (p. 143, Figure 1a).
Regarding Claim 9, Kobayashi et al. as evidenced by Shimizu et al. teaches that the low isotonic solution utilized in washing the myoblast sheets is Hanks Solution (i.e. Hanks Balanced Salt Solution) (Shimizu et al.; p. 2).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (supra) as evidenced by Shimizu et al. (supra) in view of Kino-oka et al. (supra) as applied to claims 1-6, 8 and 9 above, and in further view of Hata et al. (2006. J Thorac Cardiovasc Surg 132(4):918-24).
As illustrated in the above 103 rejection in regards to claims 1-6 and 8, the teachings of Kobayashi et al., Shimizu et al. and Kino-oka et al. make obvious a method for producing cell culture sheets of myoblasts and fibroblasts wherein the ratio of fibroblasts to myoblasts is altered to reduce the number of fibroblasts and the sheets are soaked in an isotonic, low nutrient solution (i.e. Hanks Balanced Salt Solution). Regarding claim 7, these references teach that the area of the sheets produced can range 2), however after separation the sheets contract to 1.16 +/- 0.08 cm2 (Shimizu et al, Figure 1, p. 3-4).
Hata et al. teaches a method of producing skeletal myoblast cell sheets for transplantation into canine hearts in order to overcome the problems related to the intramyocardial injection of cells such as cell loss and limited graft area (Abstract). The myoblast sheets had a preserved extracellular matrix and intracellular junctions, which may be essential to the primary attachment and survival of the grafted cells (p. 923) Hata et al. teaches a method for producing these myoblast cell sheets which comprises obtaining skeletal muscle, trypsinizing it, removing excessive connective tissue in order to minimize the content of contaminating fibroblasts and mincing said muscle. The muscle was then digested with collagenase and fibroblasts were removed by sedimentation. The cells were then passaged and seeded in temperature sensitive culture dishes. After 24 hours, the temperature of the dishes were lowered resulting in the detachment of the cell sheets from the culture substrate. The obtained sheets each had a diameter of 30 to 40 mm (i.e. areas of 7.07 cm2 to 12.57cm2; not less than 6cm2 after separation) and were approximately 90 micrometers thick. (p. 919).
It would have been obvious to one of ordinary skill in the art to produce skeletal myoblast sheets with an area not less than 6 cm2 after separation from a culture substrate as taught by Hata et al. utilizing the method made obvious by Kobayashi et al., Shimizu et al. and Kino-oka et al. with a reasonable expectation of success. An artisan would be motivated to obtain sheets with an area not less than 6 cm2 as it has been shown that myoblast sheets with a diameter of 30 to 40 mm (i.e. areas of 7.07 cm2 to 12.57cm2) are successful in improved cardiac performance and remodeling (Abstract, p. 919). 
Therefore the invention would have been obvious to one of ordinary skill in the art.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (supra) as evidenced by Shimizu et al. (supra) in view of Kino-oka et al. (supra) as applied to claims 1-6, 8 and 9 above, and in further view of Malhorta (2011. British Dental Journal 211: 29-33).

Malhorta teaches various solutions such as saliva, milk, Hank’s Balanced Salt Solution (HBSS) and ViaSpan used in dentistry for the storage of avulsed teeth in order to maintain them for transplantation (Abstract). Malhorta teaches that HBSS is considered the gold standard of storage solutions and maintain cellular vitality for an extended period of storage which is up to 48 hours (i.e. 24 to 150 hours) (p. 30, Table 2). Malhorta further states that strong evidence in the literature indicates a significant improvement in the clinical performance of transport media when used in a chilled state or at lower temperatures such as 4 degrees Celsius (i.e. 2 to 8 degrees Celsius). (p. 29).
It would have been obvious to store the cell sheet produced by the method made obvious by Kobayashi et al., Shimizu et al. and Kino-oka et al. in HBSS for up to 48 hours at a temperature of 4 degrees Celsius as taught by Malhorta with a reasonable expectation of success. An artisan would be motivated to utilize HBSS for up to 48 hours at a temperature of 4 degree Celsius as HBSS has been shown to maintain the cellular vitality for extended periods of time up to 48 hours and the low temperatures and chilled state have shown a significant improvement in the clinical performance of transport media (Malhorta, p. 29-30).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635